        Case 5:19-cv-00718-PRW Document 37 Filed 04/09/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    TAMMY COVINGTON, and                 )
(2)    JEFFREY COVINGTON                    )
                                            )
        PLAINTIFFS,                         )    Case No. CIV-19-718-PRW
                                            )
vs.                                         )
                                            )
(1)  CSAA FIRE AND CASUALTY                 )
INSURANCE, d/b/a AAA FIRE AND               )
CASUALTY INSURANCE COMPANY,                 )
INC.                                        )
                                            )
       DEFENDANT.                           )


         MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR
       PLAINTIFFS, TAMMY COVINGTON AND JEFFREY COVINGTON

      Erica R. Mackey, formerly of Shelton Walkley Mackey, counsel for

Plaintiffs, pursuant to LCvR83.5, moves the Court to enter an Order allowing

Erica R. Mackey to withdraw as counsel of record for Plaintiffs, Tammy

Covington and Jeffrey Covington, for the reason that she is no longer an attorney

with the firm of Shelton Walkley Mackey, and that attorney Douglas J. Shelton of

Shelton Walkley Mackey will continue to represent Plaintiffs, Tammy Covington

and Jeffrey Covington, in this matter.

      WHEREFORE, Erica R. Mackey, formerly of Shelton Walkley Mackey,

counsel for Plaintiffs, respectfully requests the Court to enter an Order allowing

Erica R. Mackey, to withdraw as counsel of record for Plaintiffs, Tammy

Covington and Jeffrey Covington, in this case.

                                                                                     1
       Case 5:19-cv-00718-PRW Document 37 Filed 04/09/20 Page 2 of 2




Respectfully submitted,


s/_Erica R. Mackey___________
Erica R. Mackey, OBA #32057
Attorney at Law
10020 S. Allen Drive
Oklahoma City, OK 73139
Telephone: (214) 843-8224
Email: Erica.R.Mackey@gmail.com



                          CERTIFICATE OF SERVICE

      I hereby certify that on April 9, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Erica R. Mackey_________
Erica R. Mackey




                                                                                 2
